              Case 1:20-cr-00087-LTS Document 49 Filed 06/29/21 Page 1 of 1

     United States v. Donnell Russell                                       October 13, 2020
     Hon. Paul G. Gardephe                                                       Page 1 of 1




                                                                  June 29, 2021

     By ECF

     The Honorable Laura T. Swain
     United States Chief District Judge
     Southern District of New York                           MEMO ENDORSED
     500 Pearl Street
     New York, New York 10007

     Re:    United States v. Elizabeth Achan, 20 Cr 87

     Dear Chief Judge Swain:

            Ms. Achan is scheduled to self-surrender to Danbury Satellite Camp on
     Thursday, July 22, 2021. I write with the consent of the Government to respectfully
     request modification of her bail conditions to allow her to travel out of District as set
     forth below:

            1) On Thursday, July 1, to the District of New Jersey to allow Ms. Achan to
               take her son to celebrate his birthday at the American Dream
               entertainment complex.

            2) For the weekend of July 9-11, to the Northern District of New York, to allow
               Ms. Achan to visit her Aunt in Schenectady, NY.


            Thank you for your consideration.
The foregoing bail modification requests      Respectfully submitted,
are granted. This resolves DE#49.
SO ORDERED.                                   /s/
6/30/2021                                     Ian Marcus Amelkin
/s/ Laura Taylor Swain, Chief USDJ            Assistant Federal Defender
                                              (212) 417-8733


     cc:    AUSA Thomas John Wright, Esq.
